Citation Nr: 1724051	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  02-06 857A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for fatigue, to include as a qualifying chronic disability under 38 U.S.C.A. § 1117.

2.  Entitlement to service connection for multiple joint pain, to include as a qualifying chronic disability under 38 U.S.C.A. § 1117.

3.  Entitlement to service connection for a right hand disorder, to include as a qualifying chronic disability under 38 U.S.C.A. § 1117. 

4.  Entitlement to service connection for visceral leishmaniasis, to include as a qualifying chronic disability under 38 U.S.C.A. § 1117.

5.  Entitlement to service connection for psychiatric disability.

6.  Entitlement to service connection for memory loss, to include as a qualifying chronic disability under 38 U.S.C.A. § 1117.

7.  Entitlement to service connection for mycoplasma infection.

8.  Entitlement to a compensable rating for residuals of a tonsillectomy.

9.  Entitlement to a rating in excess of 20 percent for hemorrhoids. 

10.  Entitlement to an effective date prior to April 18, 2014 for the grant of a 20 percent rating for hemorrhoids.

11.  Entitlement to a higher initial rating for chronic diarrhea, currently evaluated as noncompensable prior to April 2, 2015, and 10 percent from that date.

12.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to November 1993, including service in Southwest Asia during the Persian Gulf War. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in September 2001, August 2014, July 2015, and September 2016 by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The September 2001 rating decision addressed the issues of entitlement to service connection for memory loss and for mycoplasma infection, the August 2014 decision addressed all remaining issues except for the TDIU claim, and the July 2015 rating decision addressed the Veteran's TDIU claim.

A brief review of the relevant procedural history here is instructive.  The Veteran's first substantive appeal of June 2002, which perfected the appeals of entitlement to service connection for memory loss and mycoplasma infection, reflects that the Veteran requested a hearing before a member of the Board at his local VA office.  The Veteran was scheduled for his requested hearing in November 2005.  The Veteran did not attend his scheduled hearing, and in a November 2006 decision, the Board noted that it considered the Veteran's hearing request to be withdrawn.

Following the Board's decision, the Veteran seemingly indicated that he did indeed wish to testify before a member of the Board.  In an effort to determine the Veteran's intentions, the Board sent the Veteran a hearing clarification letter in April 2016.  In response that same month, the Veteran clarified that he did not desire a Board hearing. 

With regard to the Veteran's claim for an earlier effective date for the grant of a 20 percent rating for hemorrhoids, the Board notes that an April 1998 rating decision granted service connection for such disability with a noncompensable rating, effective August 1, 1997.  In the August 2014 rating decision, the RO increased the rating for the Veteran's hemorrhoids to 20 percent, effective April 18, 2014, the date of receipt of his increased rating claim.  Thereafter, in September 2014, the Veteran submitted a notice of disagreement in which he indicated that he disagreed with the denial of service connection, the effective date of the award, and the evaluation of the disability and argued that his hemorrhoids resulted in two surgeries for an anal fistula and bleeding.  While the AOJ characterized such disagreement into two issues, listed as entitlement to a rating in excess of 20 percent for hemorrhoids and entitlement to an earlier effective date for the award of service connection for hemorrhoids, the Board finds the latter characterization of the earlier effective date claim to be in error.  Specifically, as the Veteran has been service-connected for hemorrhoids since August 1, 1997, as established in a final May 1998 rating decision, and his notice of disagreement specifically disputed the effective date of the award in the August 2014 rating decision, the Board has recharacterized such claim as entitlement to an earlier effective date for the grant of the 20 percent rating for hemorrhoids as shown on the title page of this decision.

In a June 2016 decision, the Board reopened each of the Veteran's previously denied claims for service connection, and remanded the reopened claims as well as the other issues on appeal for further development.

Subsequently, in a September 2016 rating decision, the RO granted service connection for chronic diarrhea.  The Veteran has perfected an appeal as to the initial ratings assigned for chronic diarrhea.

The issues of entitlement to service connection for a psychiatric disorder, memory loss, and a right hand disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Fatigue has been identified as a symptom of the Veteran's diagnosed sleep apnea.

2.  Multiple joint pains have been medically attributed to known clinical diagnoses.

3.  At no time during the pendency of the claim does the Veteran have a current diagnosis of visceral leishmaniasis and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.

4.  At no time during the pendency of the claim does the Veteran have a current diagnosis of mycoplasma infection and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.

5.  The Veteran's residuals of tonsillectomy have been asymptomatic during the appeals period.

6.  The Veteran is in receipt of the maximum schedular rating available for hemorrhoids.

7.  On April 18, 2014, VA received the Veteran's claim for an increased rating for his service-connected hemorrhoids.

8.  The evidence of record demonstrates that the Veteran's increased hemorrhoids symptoms first manifested more than one year prior to VA's receipt of his April 18, 2014 claim.

9.  Throughout the appeals period the Veteran's service connected chronic diarrhea has been severe and manifested by more or less constant abdominal distress.

10.  The Veteran's service connected disabilities prevent him from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for fatigue have not been met.  38 U.S.C.A. §§ 1110, 1131, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).

2.  The criteria for service connection for multiple joint pains claimed as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117 have not been met.  38 U.S.C.A. §§ 1110, 1131, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).

3.  The criteria for service connection for visceral leishmaniasis have not been met.  38 U.S.C.A. §§ 1110, 1131, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).

4.  The criteria for service connection for mycoplasma infection have not been met.  38 U.S.C.A. §§ 1110, 1131, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).

5.  The criteria for a compensable rating for residuals of tonsillectomy have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.97, Diagnostic Code 6516 (2016).  

6.  The criteria for a rating in excess of 20 percent for hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.114, Diagnostic Code 7336 (2016). 

7.  The criteria for an effective date prior to April 18, 2014, for the grant of a 20 percent rating for hemorrhoids have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (o) (2016).

8.  The criteria for an initial rating of 30 percent for chronic diarrhea have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7319 (2016). 

9.  The criteria for a grant of TDIU have been met.  38 U.S.C.A. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016).

Standard letters in March 2001, July 2014, May 2015, June 2015, and June 2016 satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records as well as Social Security Administration records have been obtained.  The Veteran was provided VA medical examinations in February 2004, February 2007, May 2014, August 2014, July 2016, and December 2016.  The examinations, taken together, are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II.  Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

An alternative method of establishing incurrence or aggravation and a nexus to service is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303 (b).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  The theory of continuity of symptomatology can be used only in cases involving those diseases explicitly recognized as chronic under 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Service connection may be established for a chronic disability manifested by certain signs or symptoms which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2021, and which, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (a)(1).  Consideration of a Veteran's claim under this regulation does not preclude consideration of entitlement to service connection on a direct basis.

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): an undiagnosed illness; the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Functional gastrointestinal disorders; or (4) Any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117 (d) warrants a presumption of service-connection.  38 C.F.R. § 3.317 (a).

The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317 (a).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a).

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic. The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317 (a).

A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from part 4 of this chapter for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  38 C.F.R. § 3.317 (a).

A disability referred to in this section shall be considered service connected for purposes of all laws of the United States.  38 C.F.R. § 3.317 (a).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: (1) Fatigue (2) Signs or symptoms involving skin (3) Headache (4) Muscle pain (5) Joint pain (6) Neurologic signs and symptoms (7) Neuropsychological signs or symptoms (8) Signs or symptoms involving the respiratory system (upper or lower) (9) Sleep disturbances (10) Gastrointestinal signs or symptoms (11) Cardiovascular signs or symptoms (12) Abnormal weight loss (13) Menstrual disorders.  38 C.F.R. § 3.317 (b).

The symptoms must be manifest to a degree of 10 percent or more by December 31, 2016.  38 C.F.R. § 3.317 (a)(1)(i).  When determining whether a qualifying chronic disability became manifest to a degree of 10 percent or more, the Board must explain its selection of an analogous Diagnostic Code.  Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).

In summary, service connection based on an undiagnosed illness requires that a Persian Gulf veteran (1) exhibits objective indications; (2) of a chronic disability such as those listed in 38 C.F.R. § 3.317 (b); (3) which became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (4) such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  Gutierrez v. Principi, 19 Vet. App. 1, 7 (2004).  In the case of claims based on undiagnosed illness, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Id. at 8-9.  Although VA does not generally grant service connection for symptoms alone, 38 C.F.R. § 3.317 permits, in some circumstances, service connection for signs or symptoms that are objective indications of chronic disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part and vacated and remanded in part sub nom.,  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Additionally, where a physician is unable to attribute a disability to a known clinical diagnosis, and there are conflicting findings, VA must resolve the issue on the basis of all medical evidence of record.  See Compensation for Certain Undiagnosed Illnesses, 60 Fed. Reg. 6660, 6662 (Feb. 3, 1995) ("Undiagnosed Illnesses").  Purely subjective symptoms may establish a basis for a valid claim only where there is some objective indication of the presence of a chronic disability attributable to an undiagnosed illness.  See Undiagnosed Illnesses, 60 Fed. Reg. at 6662.  Objective indications include medical findings, time lost from work, evidence of medical treatment of the symptoms, evidence affirming changes in a veteran's appearance, physical abilities, and mental or emotional attitude, and lay statements.  See Undiagnosed Illnesses, 60 Fed. Reg. at 6663.  Lay persons are competent to report objective signs of illness.  Gutierrez, 19 Vet. App. at 8-9.

Compensation shall not be paid under this section if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317 (c).

The term "Persian Gulf Veteran" means a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317 (d).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, when the record contains a recent diagnosis of disability prior to the Veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b) (West 2014).

Fatigue

On a VA examination in December 1997 the Veteran reported that he had been feeling tired since the previous January despite sleeping well.  He underwent a VA chronic fatigue syndrome examination.  The examiner noted that the Veteran's daily activities were not restricted due to fatigue; that he had no incapacitating symptoms; that he had never received any treatment for fatigue; and that he did not require continuous medication.  The examiner diagnosed idiopathic fatigue.

A February 2004 VA examination again noted idiopathic fatigue.

A May 2008 VA treatment note reflects the Veteran's complaints of intermittent fatigue, joint pain, and recurrent swelling of the right arm, since having been deployed.  The treating VA physician noted the Veteran as suffering from a chronic multisymptom illness.

A VA Gulf War examination in July 2016 found that, with respect to the Veteran's claim for service connection for fatigue, the "Veteran has fatigue due to poor sleep secondary to obstructive sleep apnea."  

The Veteran seeks service connection for fatigue.  However, the Board notes that the Veteran has not been diagnosed with a separate disability manifested by fatigue; rather his fatigue has been medically determined to be a manifestation of his service-connected sleep apnea.  

As it is attributed to a known clinical diagnosis, the provisions of 38 C.F.R. § 3.317 do not apply.  Moreover, to the extent fatigue is present, because this is duplicative of symptoms contemplated in the schedular evaluation of sleep apnea ("excessive daytime hypersomnolence"), a separate grant of service connection would constitute impermissible pyramiding under 38 C.F.R. § 4.14.

Multi-Joint Pain

The Veteran contends that he has multiple joint pains that he believes are due to an undiagnosed illness or other qualifying disability pursuant to 38 U.S.C.A. § 1117.  He has not alleged that he has a disability of a particular joint or joints as a result of an inservice injury or illness.  Thus, the Board will focus on the claim for multiple joint pains under 38 U.S.C.A. § 1117.

On VA joints examination in January 1998 the Veteran reported developing knee pains in 1995.  The examiner diagnosed chondromalacia patellae and noted that this was a specific diagnosis that did not "fall within Persian Gulf Syndrome."

A February 2004 VA examination noted chronic patellofemoral syndrome of the knees.  

A May 2008 VA treatment note reflects the Veteran's complaints of intermittent fatigue, joint pain, and recurrent swelling of the right arm, since having been deployed.  The treating VA physician noted the Veteran as suffering from a chronic multisymptom illness.

On the VA Gulf War examination in July 2016, the examiner noted that the "Veteran states he has chronic pain in his right elbow, left elbow, right wrist, and especially in the right shoulder."  On VA joints examination in July 2016 the Veteran reported the onset of his pain was in 1997.  The examiner diagnosed arthritis of the right shoulder, right wrist, and bilateral elbows.  

The Veteran's claim is for service connection for an undiagnosed illnesses manifested by painful joints.  The record showed he served in the Southwest Asia Theater of operations during the Persian Gulf War.  Therefore, service connection may potentially be established under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317. 

However, the January 1998 and February 2004 VA examiners diagnosed chondromalacia patellae, while the July 2016 VA examiner diagnosed arthritis of the right shoulder, right wrist, and bilateral elbows.  Therefore, since the Veteran's painful joints have been attributed to known clinical diagnoses, chondromalacia patellae and arthritis, the Board finds that it is not an illness that the Secretary has determined warrants presumptive service connection under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  The Board is aware of the May 2008 VA physician's notation that the Veteran was suffering from a chronic multisymptom illness.  However, the Board finds the VA examination reports, which document thorough examinations of the Veteran, with detailed findings, including X-ray reports of the relevant joints, more probative in assigning accurate diagnoses for his joint complaints.

Accordingly, the Board finds that service connection under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 for joint pains is denied.  

Visceral Leishmaniasis

The Veteran contends that service connection is warranted for visceral leishmaniasis as related to environmental hazards during his service in the Gulf War.

The service treatment records do not contain any findings or reference to visceral leishmaniasis.  VA examinations in December 1997, January 1998, February 2004, and May 2014 do not contain any diagnosis of visceral leishmaniasis.  Nor do the Veteran's VA treatment records or private medical records.

On VA Gulf War examination in July 2016 the examiner noted that the Veteran denied ever having been diagnosed with visceral leishmaniasis.

The Board finds that service connection for visceral leishmaniasis is not warranted because, at no time during the pendency of the claim does the Veteran have a current diagnosis of such a disorder, and the record does not contain a recent diagnosis of the disability prior to the Veteran's filing of a claim.  McClain, supra; Romanowsky, supra.  As noted, the Veteran has undergone multiple VA examinations both before and during the pendency of the appeal, and at no time has visceral leishmaniasis been diagnosed.  Further, the Veteran himself indicated on the July 2016 examination that he had never been diagnosed with this disorder.  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim. See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Mycoplasma Infection

The service treatment records do not contain any findings of mycoplasma infection.  

A VA Cooperative study in February 2000 noted a mycoplasma test was positive.  

A February 2007 VA examination included a diagnosis of "mycoplasma by history with no manifestation."  The examiner further stated that the Veteran "doesn't have any manifestation of mycoplasma condition," yet he concluded that the Veteran's "current disability due to mycoplesia is at least as likely as not related to [his] service, including his service in Southwest Asia during the Persian Gulf War." 

Subsequent VA examinations determined that the Veteran was never diagnosed as suffering from a mycoplasma infection.  A May 2014 examiner noted that he could find no evidence that the Veteran had ever tested positive for mycoplasma, a finding he reiterated in a September 2014 addendum opinion:

To conclude, it is more likely than not the patient's reported positive test of Mycoplasma fermentans (as claimed, report I cannot locate or verify) is NOT linked with his current symptoms including chronic fatigue, memory loss headache and arthralgia.  Furthermore to the best of my knowledge, there is NO published evidence to support the association of Gulf War service and Mycoplasma fermentans infection.

On VA examination in July 2016, the examining physician, after reviewing the record and examining the Veteran, noted that:

Per Veteran, he was involved in a medical study in the 1990's where 8 vials of blood were drawn.  As a result, he was informed that he tested positive for mycoplasma fermentans.  He was asymptomatic.  He did not require treatment.  He has no residuals.  Since March 2000, there is no evidence that the Veteran has a mycoplasma infection.  It is less likely than not that any diagnosed mycoplasma infection had their onset in service.  Veteran did not have any symptoms while in service.

The Board finds that service connection for mycoplasma infection is not warranted because, at no time during the pendency of the claim does the Veteran have a current diagnosis of such a disorder, and the record does not contain a recent diagnosis of the disability prior to the Veteran's filing of a claim.  See McClain, supra; Romanowsky, supra.  As noted, the Veteran has undergone multiple VA examinations both before and during the pendency of the appeal, and at no time has mycoplasma infection been diagnosed.  Further, the Veteran himself has indicated that he has been asymptomatic and has never required treatment for such disorder.  

The Board finds the February 2007 VA examiner's opinion not probative as it is internally inconsistent in describing "mycoplasma by history with no manifestation," and that the Veteran "doesn't have any manifestation of mycoplasma condition," yet concluding that the Veteran's "current disability due to mycoplesia is at least as likely as not related to [his] service, including his service in Southwest Asia during the Persian Gulf War." 

The July 2016 VA examiner, who reviewed the record and examined the Veteran, specifically found that the Veteran had not had any symptoms of mycoplasma infection in service, and that there was no evidence of diagnosed mycoplasma infection at any time during the appeals period.  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim. See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Higher Ratings

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Residuals of Tonsillectomy

The Veteran's service-connected residuals of tonsillectomy has been rated as noncompensable under 38 C.F.R. § 4.97, Diagnostic Code 6516-6599, since August 1997.  The Veteran filed his current claim for increased rating in April 2014.  

When an unlisted disease is encountered, rating by analogy is permitted pursuant to 38 C.F.R. § 4.20.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  

Under Diagnostic Code 6516, a 10 percent rating requires evidence of hoarseness, with inflammation of cords or mucous membranes.  A 30 percent rating is warranted where there is evidence of hoarseness, with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  Id. 

On VA examination in August 2014 the Veteran denied any complications after the tonsillectomy and uvuloplasty.  He denies dysphagia and throat pain.  On examination, the bilateral tonsillar fossa were clear.  The examiner noted the Veteran was status post tonsillectomy and uvuloplasty and was stable, well healed, and asymptomatic.  

The VA examination of record did not demonstrate the presence of hoarseness, with inflammation of cords or mucous membranes, or any other objective residual of tonsillectomy.  As the evidence shows that the Veteran does not have current residuals of the service-connected tonsillectomy, a compensable rating is not warranted.  

Hemorrhoids

Service connection for hemorrhoids was granted in an April 1998 rating decision.  A noncompensable rating was assigned from August 1997.  The Veteran filed his current claim for increased rating in April 2014.  The August 2014 rating decision on appeal increased the rating to 20 percent, from April 18, 2014.  The Veteran disagreed with the rating.

The Veteran's service connected hemorrhoids disability is rated under Diagnostic Code 7336.  The current 20 percent rating is assigned for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  That is the highest rating available under this Code.  38 C.F.R. § 4.114, Diagnostic Code 7336.

On VA examination in August 2014, the examiner noted that the Veteran was diagnosed during service with hemorrhoids and anal fistula; that he had had surgery twice, the last time while in prison in 2011; and that he continued to have bouts of minimal bleeding when constipated.  The examiner described mild hemorrhoidal bleeding with constipation, and healed anal fistula.  

The Veteran underwent a colonoscopy in October 2014.  The report did not refer to any hemorrhoids.

The Veteran's hemorrhoids have already been assigned a 20 percent rating under Diagnostic Code 7336, the highest rating available.  Consequently, there is no basis for assigning a higher schedular disability rating. 

Chronic Diarrhea

Service connection for chronic diarrhea, claimed as irritable bowel syndrome, was granted in a September 2016 rating decision.  A noncompensable rating was assigned from April 2014.  The Veteran disagreed with the initial rating.  An April 2017 rating decision increased the rating to 10 percent, from April 2, 2015.  

The Board finds that a 30 percent rating is warranted throughout the appeal period.  The Veteran's chronic diarrhea, claimed as IBS is rated by analogy to irritable colon syndrome pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7319, which provides that a 10 percent rating is warranted where the symptoms are moderate and/or include frequent episodes of bowel disturbance with abdominal distress.  A 30 percent rating is warranted where symptoms are severe and/or include diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  

An August 2015 treatment record noted that the Veteran complained of chronic diarrhea.  "States he has the urge to defecate immediately after consuming a meal....He has soft/mushy BMs 3-4x/day and at times it awakes him from sleep to use the bathroom."

A July 2016 VA examination noted that the Veteran has had loose stools since 2007.  "About 4-5 times per day.  He must move his bowels almost immediately after eating."

A December 2016 VA examination noted that the Veteran had "chronic loose bowel movements and diarrhea since at least 2007, and even prior.  Chronic abdominal cramps and urgency for defecation and after eating."  

A January 2017 VA treatment record noted that the Veteran "reports long [history of] diarrhea with intermittent flares.  He is having 4-5 [bowel movements] per day that occur short[ly] after meals.  He wakes from his sleep for BMs as well.  He [complains of] fecal urgency and has had incontinence in the past."

In a statement dated in April 2017 the Veteran described his IBS as severe and reported that he had to use the bathroom at least four or five times per day.  The Veteran is competent to report the symptoms he experiences, and the Board finds his report credible.  Layno v. Brown, 6 Vet. App. 465 (1994).  

Here, the evidence shows that the Veteran's chronic diarrhea/IBS disability picture has been severe throughout the appeal period, involving more or less constant abdominal distress.  

The Board finds that the Veteran's reported symptoms continuing throughout the appeal period more nearly approximate the criteria for a 30 percent rating.  Thus, an initial disability rating of 30 percent is for assignment.  

IV.  Effective Date

Under the applicable provisions, the effective date of an award of increased compensation shall be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (o)(1).  An exception to this general rule exists where the evidence of record shows that the increase took place within one year prior to the date the claim is received.  In those instances, the appropriate effective date is the earliest date as of which it is factually ascertainable that an increase in disability had occurred, but only if the claim for an increase is received within one year from such date.  38 U.S.C.A. § 5110 (b)(3); 38 C.F.R. § 3.400 (o)(2); Gaston v. Shinseki, 605 F.3d 979, 980 (Fed. Cir. 2010).  Otherwise, the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (a); see also 38 C.F.R. § 3.400 (o)(1); Swain v. McDonald, 27 Vet. App. 219, 224 (2015) (holding that the effective date for an increased rating is predicated on when the increase in the disability can be ascertained).  Accordingly, in order to determine the appropriate effective date to be assigned, the Board must determine (1) the date the claim for an increased rating was received by VA and (2) the earliest date as of which it is factually ascertainable that an increase in disability had occurred.  See Swain, 27 Vet. App. at 224.

During the relevant time period, a "claim" for VA compensation purposes was defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1 (p).  An informal claim is any communication or action indicating an intent to apply for one or more benefits, and identifying the benefit sought.  See 38 C.F.R. § 3.155 (a).  Thus, the essential elements for any claim, whether formal or informal, are (1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  VA must look to all communications from a claimant that may be interpreted as an application or claim for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

An April 1998 rating decision granted service connection for hemorrhoids and assigned a noncompensable rating, effective August 1, 1997.  The Veteran filed a claim for increased rating that was received on April 18, 2014.  

In the August 2014 rating decision, the RO increased the rating for the Veteran's hemorrhoids to 20 percent, effective April 18, 2014, the date of receipt of his increased rating claim.  

A June 2007 VA pension examination noted small external hemorrhoids, not bleeding.  A November 2008 colonoscopy report did not note the presence of hemorrhoids or fissures.  On a January 2009 treatment note, the Veteran reported a history of hemorrhoids, "states they are not active."

The August 2014 VA examiner noted that the Veteran was diagnosed during service with hemorrhoids and anal fistula; that he had had surgery twice, the last time while in prison in 2011; and that he continued to have bouts of minimal bleeding when constipated.  The examiner described mild hemorrhoidal bleeding with constipation, and healed anal fistula.  

A December 2016 VA treatment record noted a "history of anal fistula (unclear etiology) [status/post] fistulotomy in 2010."  

The Board finds that the medical and lay evidence of record shows that the Veteran's increase in his hemorrhoids disability occurred in 2010 or 2011, more than one year prior to the date of claim.  As noted above, the Veteran was granted service connection for hemorrhoids in an April 1998 rating decision with a noncompensable rating assigned.  The Veteran did not challenge the initial rating assigned for his service-connected hemorrhoids and as such the April 1998 rating decision with regard to this issue became final.  38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.104 (a), 20.302(a), 20.1103.

The Veteran has been continuously rated under the criteria set forth in 38 C.F.R. § 4.114, Diagnostic Code (DC) 7336 for hemorrhoids from August 1997.  Under DC 7336, a noncompensable rating applies to mild or moderate hemorrhoids.  A 10 percent rating applies to hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent rating applies to hemorrhoids with persistent bleeding and secondary anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2016).  The words mild and moderate are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2016).

The medical and lay evidence of record shows that the Veteran met the diagnostic criteria for a 20 percent rating under DC 7336 at the time of his surgery for anal fissures, which was apparently in 2010 or 2011 based on the information of record, and in any case was more than one year prior to the April 18, 2014 date of claim. 

Considering that the evidence of record shows that the Veteran's increased hemorrhoid symptoms manifested before the April 2014 date of claim and the one-year look back period provided by 38 U.S.C.A. § 5110 (b)(3) and 38 C.F.R. § 3.400 (o)(2), an effective date earlier than April 18, 2014 may not be granted.  As the Court of Appeals for Veterans Claims stated in Swain, "an effective date should not be assigned mechanically based on the date of a diagnosis.  Rather, all of the facts should be examined to determine the date that the veteran's disability first manifested."  Swain, 27 Vet. App. at 224 (internal quotations and citations omitted).  Here, the facts demonstrate that the Veteran's hemorrhoid symptoms upon which the 20 percent rating was assigned first manifested more than one year prior to April 18, 2014.  Thus, the Board finds that the earliest possible effective date for the grant of the increased rating for hemorrhoids is April 18, 2014, the date his claim was received by VA.

The Board has considered whether any other written communication received by VA prior to April 18, 2014 constitutes an informal claim for an increased rating.  Servello, 3 Vet. App. at 198.  The first writing received by VA after the April 1998 rating decision indicating that the Veteran was seeking an increased rating for his hemorrhoid disability was received on April 18, 2014.  Because the Veteran's claim was received more than one year after the evidence shows that his increased hemorrhoids symptoms first manifested, the Board finds that he is not entitled to an effective date earlier than April 18, 2014.  See 38 U.S.C.A. § 5110 (a); see also 38 C.F.R. § 3.400 (o); Gaston, 605 F.3d at 980; Swain, 27 Vet. App. at 224.

TDIU

The Veteran contends that his service-connected disabilities prevent him from securing or following a substantially gainful occupation.  

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19. 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

The Veteran's service-connected disabilities consist of the following: sleep apnea, rated as 50 percent disabling; chronic diarrhea/IBS, rated as 30 percent disabling; hemorrhoids, rated as 20 percent disabling; and residuals of tonsillectomy, rated as noncompensable.  Thus, the Veteran meets the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a).  

The Veteran contends that he has not worked since November 1999 and that he is unemployable due to his combined service connected disabilities.  The record shows that he completed one year of college and has work experience as an office clerk.

The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

The Veteran's sleep apnea results in constant fatigue during the day.  His hemorrhoids make it difficult for him to sit comfortably, while his service connected IBS caused constant abdominal distress and requires him to use the bathroom frequently.  After a review of the evidence of record, the Board finds, resolving any reasonable doubt as mandated by law (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), that the evidence supports that the Veteran's service-connected disabilities prevent him from securing or following substantially gainful employment.  In sum, the Board finds that the evidence shows that entitlement to a TDIU is warranted.


ORDER

Service connection for fatigue is denied.

Service connection for multiple joint pain is denied.

Service connection for visceral leishmaniasisis denied.

Service connection for mycoplasma infection is denied.

A compensable rating for residuals of a tonsillectomy is denied.

A rating in excess of 20 percent for hemorrhoids is denied. 

An effective date prior to April 18, 2014, for the grant of a 20 percent rating for hemorrhoids is denied.

Subject to the law and regulations governing payment of monetary benefits, an initial 30 percent rating for chronic diarrhea is granted.

Subject to the law and regulations governing payment of monetary benefits, a TDIU is granted.


REMAND

A remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  If the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Once VA undertakes the effort to provide a medical examination or opinion, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

Psychiatric Disorder

The VA psychiatric examinations of record do not provide a sufficient basis for the Board to decide the question of whether the Veteran's has a current psychiatric disorder that was aggravated by his service connected sleep apnea, or alternatively whether he has a psychiatric disability that is secondary to one or more of his service-connected disabilities.

A September 2014 VA addendum opinion noted that the Veteran is diagnosed as suffering from sleep apnea, "which can bring about memory dysfunction."  The July 2016 VA psychiatric examination noted that memory loss "may be related to poor sleep," noting that the Veteran had a diagnosis of sleep apnea.  The Board finds the July 2016 VA examiner's opinion equivocal on the question of whether the Veteran's currently diagnosed bipolar disorder was aggravated by his sleep apnea.  Another examination is necessary.

Memory Loss

The VA examinations also do not provide a sufficient basis for the Board to decide the question of whether the Veteran's has a current disability manifested by memory loss that was caused or aggravated by his service-connected sleep apnea.  A VA Gulf War examiner in July 2016 stated that the Veteran's memory loss was "secondary to poor sleep."  It is not clear from this statement if the Veteran's memory loss is a separate disability that is caused or aggravated by his service connected sleep apnea (or a psychiatric disability such as bipolar disorder), or part and parcel of the sleep apnea disability itself.  Another examination is necessary. 

Right Hand

It is unclear from the record whether the Veteran has had at any time during the appeals period (March 2000 to date) lymphadenopathy of the right hand/arm that is related to his period of service, to include service in Southwest Asia.

The service treatment records do not contain any complaints or findings of lymphedema or other disability of the right hand.  VA examinations in December 1997 and February 2004 noted diagnoses of lymphedema of the right hand and swelling of the ulnar site of the right hand.

In August 1999 the Veteran was seen in a VA emergency room after falling and injuring his right hand.  X-ray of the right hand revealed no abnormality in bones,  joints, or soft tissue.  In April 2000 the Veteran was seen with complaints of a swollen right hand.  Eczema was noted.  A May 2002 treatment record noted mild edema of the right forearm.  "No rash no neurologic abnormalities no lymphadenopathy.  Mild swelling of [right] wrist."  The treatment provider noted with respect to the Veteran's right arm edema:

I happened to examine the patient at a time when he has minimal findings.  He explained to me that this happens on and off.  The two causes of infectious lymphedema falariasis and chronomycosis can be excluded by his lack of physical findings and lab data.  I am uncertain about etiology of his localized edema.  If he has more significant dermatologic changes (rash) it might be worth getting a biopsy.  No need for further work-up from ID point of view.

A July 2002 treatment record noted no evidence of lymphedema in the right arm.  
A June 2003 treatment record notes the Veteran was seen with cellulitis in the right hand.  An abscess was drained.

A May 2008 VA treatment note reflects the Veteran's complaints of intermittent fatigue, joint pain, and recurrent swelling of the right arm, since having been deployed.  The treating VA physician noted the Veteran as suffering from a chronic multisymptom illness.

A VA skin examination was conducted in July 2016.  The examiner noted that the Veteran "developed lymphedema of the right hand and forearm in 1997.  He was evaluated in 2002 at the Bronx VAMC by multiple specialists including infectious disease, rheumatology, and orthopedics.  The cause of his swelling could not be determined.  On 6/13/2003, he developed cellulitis and abscess of the right arm secondary to his lymphedema.  He was evaluated by surgery in the emergency room.  He underwent incision and drainage.  Veteran's lymphedema has since resolved.  There is no mention of lymphedema since veteran transferred to the Northport VAMC in 2008.  There is no swelling of the right upper extremity on today's exam.  Veteran's hands and forearms were measured today.  The measurements are equal bilaterally."  The examiner stated that "lymphedema is a disease with a clear and specific etiology and diagnosis.  I am unable to provide medical opinion at this time.  The cause of his lymphedema could not be determined in 2002.  The condition is no longer active.  The cause cannot be determined at this time."

While the July 2016 VA examiner stated that he was unable to determine the cause of the Veteran's lymphedema (which was not currently present but was noted during the appeals period that began in 2000), the examiner did not address the question of whether it was at least as likely as not that the Veteran's lymphedema of the right hand/arm was related to the Veteran's period of service, to include service in Southwest Asia.  Another examination is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO must schedule a VA psychiatric examination of the Veteran.  The electronic claims file must be made available to the examiner.  

The examiner must address the following questions:

(a)  Is it at least as likely as not that any current psychiatric disability is caused by any current service-connected disability, or the combination thereof?

(b)  Is it at least as likely as not that any current psychiatric disability is aggravated (i.e., permanently worsened) by any current service-connected disability, or the combination thereof?

(c)  The examiner must provide a definitive statement on the question of whether the Veteran's currently diagnosed bipolar disorder was aggravated by his service connected sleep apnea (i.e., more definitive than that it "may be related to poor sleep.")  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

2.  The RO must schedule the Veteran for a Gulf War examination.  The electronic claims file must be made available to the examiner.  

The examiner must specifically state whether the Veteran's memory loss is a separate disability that is caused or aggravated by his service connected sleep apnea (or a psychiatric disability such as bipolar disorder), or part and parcel of the sleep apnea disability itself.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

3.  The RO must schedule the Veteran for a VA skin examination.  The electronic claims file must be made available to the examiner.  

The examiner must specifically provide an opinion as to whether it was at least as likely as not that the Veteran's lymphedema of the right hand/arm (which was documented during the appeals period that began in March 2000) was related to the Veteran's period of service, to include service in Southwest Asia.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

4.  Then, readjudicate the claims remaining on appeal.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
	STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


